 



Exhibit 10.33
ASSET ACCEPTANCE CAPITAL CORP.
 
2006 Amendment
 
          WHEREAS, Asset Acceptance Capital Corp. (the “Company”) maintains
Asset Acceptance Capital Corp. 2004 Stock Incentive Plan (the “Plan”);
          WHEREAS, the Board of Directors of the Company may amend the Plan
pursuant to Section 9.7 of the Plan;
          WHEREAS, the Board desires to allow select Plan participants to defer
the receipt of cash or other compensation and thereby to receive Deferred Stock
units;
          NOW, THEREFORE, the Plan shall be amended, effective immediately, as
follows:
          1.      Section 1.3(a) of the Plan shall be amended by deleting “or
Annual Incentive Award” and replacing the deleted text with “Annual Incentive
Award, or Deferred Stock Unit award within the meaning of Section 4.10 of the
Plan.”
          2.      Section 4 of the Plan shall be amended by adding the following
Section 4.10, entitled “Deferred Stock Units,” immediately after Section 4.9:
     4.10.      Deferred Stock Units
     (a)      Elections to Defer. The Committee may permit any Participant who
is a Director, Consultant or member of a select group of management or highly
compensated employees (within the meaning of the Code) to irrevocably elect, on
a form provided by and acceptable to the Committee (the “Election Form”), forego
the receipt of cash or other compensation (including the Shares deliverable
pursuant to any Award other than Restricted Shares for which a Section 83(b)
Election has been made), and in lieu thereof to have the Company credit to an
internal Plan account (the “Account”) a number of Deferred Stock units
(“Deferred Stock Units”) having a Fair Market Value equal to the Shares and
other compensation deferred. These credits will be made at the end of each
calendar month during which compensation is deferred. Each Election Form shall
take effect on the first day of the next calendar year (or on the first day of
the next calendar month in the case of an initial election by a Participant who
first receives an Award, subject to adjustments by the Committee in accordance
with Code Section 409A) after its delivery to the Company, unless the Company
sends the Participant a written notice explaining why the Election Form is
invalid within five business days after the Company receives it. Notwithstanding
the foregoing sentence: (i) Election Forms shall be ineffective with respect to
any compensation that a Participant earns before the date on which the Company
receives the Election Form, and (ii) the Committee may unilaterally make Awards
in the form of Deferred Stock Units, regardless of whether or not the
Participant foregoes other compensation.
     (b)      Vesting. Unless an Award Agreement expressly provides otherwise,
each Participant shall be 100% vested at all times in any Shares subject to
Deferred Stock Units.

 



--------------------------------------------------------------------------------



 



     (c)      Issuances of Shares. The Company shall provide a Participant with
one Share for each Deferred Stock Unit in five substantially equal annual
installments that are issued before the last day of each of the five calendar
years that end after the date on which the Participant’s Continuous Service
terminates, unless —
               (i)      the Participant has properly elected a different form of
distribution, on a form approved by the Committee, that permits the Participant
to select any combination of a lump sum and annual installments that are
completed within ten years following termination of the Participant’s Continuous
Service, and
               (ii)      the Company received the Participant’s distribution
election form at the time the Participant elects to defer the receipt of cash or
other compensation pursuant to this Section 4.10(a), provided that such election
may be changed through any subsequent election that (i) is delivered to the
Company at least one year before the date on which distributions are otherwise
scheduled to commence pursuant to the Participant’s election, and (ii) defers
the commencement of distributions by at least five years from the originally
scheduled commencement date. Fractional shares shall not be issued, and instead
shall be paid out in cash.
     (d)      Crediting of Dividends. Whenever Shares are issued to a
Participant pursuant to Section 4.10(c) above, such Participant shall also be
entitled to receive, with respect to each Share issued, cash dividends or a
number of Shares equal to the sum of (i) any stock dividends, which were
declared and paid to the holders of Shares between the Grant Date and the date
such Share is issued, and (ii) a number of Shares equal to the Shares that the
Participant could have purchased at Fair Market Value on the payment date of any
cash dividends for Shares if the Participant had received such cash dividends
between the Grant Date and the settlement date for the Deferred Stock Units.
     (e)      Emergency Withdrawals. In the event a Participant suffers an
unforeseeable emergency within the contemplation of this Section and
Section 409A of the Code, the Participant may apply to the Company for an
immediate distribution of all or a portion of the Participant’s Deferred Stock
Units. The unforeseeable emergency must result from a sudden and unexpected
illness or accident of the Participant, the Participant’s spouse, or a dependent
(within the meaning of Section 152(a) of the Code) of the Participant, casualty
loss of the Participant’s property, or other similar extraordinary and
unforeseeable conditions beyond the control of the Participant. Examples of
purposes which are not considered unforeseeable emergencies include
post-secondary school expenses or the desire to purchase a residence. In no
event will a distribution be made to the extent the unforeseeable emergency
could be relieved through reimbursement or compensation by insurance or
otherwise, or by liquidation of the Participant’s nonessential assets to the
extent such liquidation would not itself cause a severe financial hardship. The
amount of any distribution hereunder shall be limited to the amount necessary to
relieve the Participant’s unforeseeable emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution. The Committee
shall determine whether a Participant has a qualifying unforeseeable emergency
and the amount which qualifies for distribution, if any. The Committee may
require evidence of the purpose and amount of the need, and may establish such
application or other procedures as it deems appropriate.

2



--------------------------------------------------------------------------------



 



     (f)      Unsecured Rights to Deferred Compensation. A Participant’s right
to Deferred Stock Units shall at all times constitute an unsecured promise of
the Company to pay benefits as they come due. The right of the Participant or
the Participant’s duly-authorized transferee to receive benefits hereunder shall
be solely an unsecured claim against the general assets of the Company. Neither
the Participant nor the Participant’s duly-authorized transferee shall have any
claim against or rights in any specific assets, shares, or other funds of the
Company.
          3.      Sections 1.2, 1.3, 1.4, 1.5, 1.6, 8.1, 9.2, 9.3, 9.4, 9.5,
9.7, and 9.8 of the Plan shall be amended by inserting “Deferred Stock Units”
immediately after “Restricted Stock Units” wherever the latter term appears, and
by inserting the singular “Deferred Stock Unit” wherever “Restricted Stock Unit”
appears.
          4.      Section 9.6(a) of the Plan shall be amended by adding the
following text at the end of its first sentence: “or the settlement of a
Deferred Stock Unit Award.”
          Nothing herein shall be held to alter, vary or otherwise affect the
terms or conditions of the Plan, except as stated above.
          WHEREFORE, on this 29th day of December, Asset Acceptance Capital
Corp. adopts this 2006 Amendment to the Plan.

            ASSET ACCEPTANCE CAPITAL CORP.
      By:   /s/  Nathaniel F. Bradley IV       Its:Chairman, President and Chief
Executive Officer             

3